Citation Nr: 0834968	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-38 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to VA nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.  The veteran died May [redacted], 1961.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2008.  

The Board notes that the RO denied a claim of entitlement to 
the cause of the veteran's death in a May 1961 rating 
decision.  However, it is unclear if she received adequate 
notice of the denial.  Therefore, the Board finds that the 
previous denial is not considered final, and this issue is 
subject to de novo review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  The veteran died on May [redacted], 1961; the immediate cause of 
death was acute coronary insufficiency.  

2. At the time of the veteran's death, service connection was 
in effect for compression fractures of the 8th dorsal 
vertebra with deformity.

3. There is no competent evidence showing that the veteran's 
death was caused by an illness or disease incurred in or 
aggravated by military service.

4.  The appellant's income is excessive for purposes of her 
entitlement to VA nonservice-connected death pension.

5.  At the time of the veteran's death, the evidence shows no 
periodic monetary benefits that were due and unpaid.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The criteria for entitlement to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 
(2007).

3.  The criteria for payment of accrued benefits are not met. 
38 U.S.C.A. §§ 101, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.

In this case, the RO failed to provide a specific notice 
letter advising the appellant of the evidence and information 
required to substantiate her claim of service connection for 
the cause of the veteran's death prior the May 2007 letter of 
denial.  However, the Board notes that the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  

In this case, the RO considered the appellant's claim for 
service connection for the cause of the veteran's death and 
informed the appellant of the basis of that denial in the May 
2007 decision and in an October 2007 Statement of the Case 
(SOC).  This SOC included the implementing regulations of the 
VCAA, which explained both VA's and the claimant's 
responsibilities.  Based on a review of these documents, the 
Board finds that a reasonable person would know how to 
substantiate a claim for the cause of the veteran's death.  

Furthermore, with respect to the claim of service connection 
for the cause of the veteran's death, although the appellant 
was not provided with a statement of the conditions for which 
the veteran was service-connected at the time of his death, 
the record reflects that she has claimed that the veteran's 
death was related to the veteran's use of alcohol to self-
medicate his service-connected back disability.  
Consequently, the appellant had actual knowledge that the 
service-connection was in effect for a back disability.  For 
these reasons, VA's burden of rebutting any presumption of 
prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  Thus, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  See Sanders, supra.

Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), no such issue is 
now before the Board.  Therefore, a remand in order to 
address rating or effective date issues is not necessary.

The Board notes that the veteran's service treatment records 
were not associated with the claims file.  VCAA provides for 
a heightened duty to obtain records in the possession of a 
Federal Agency.  38 C.F.R. § 3.159 (2007).  Furthermore, The 
Court has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
In this case, the appellant contends that, following 
separation from service, the veteran self-medicated with 
alcohol to deal with the pain caused by his service-connected 
back disability.  Therefore, under the circumstances of this 
case, the failure to obtain the veteran's STRs is harmless 
error.  See Sanders, supra.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for the cause 
of the veteran's death, as discussed in more detail below, 
the record is absent for competent medical evidence that the 
veteran's death was the result of a disease or injury 
incurred in or aggravated by active military service or that 
a service-connected disability caused or contributed 
substantially or materially to the veteran's death.  

The Board cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the veteran's 
death due to coronary insufficiency to his use of alcohol, 
which, in turn, was secondary to his service-connected back 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the appellant and her representative's lay 
beliefs alone can serve to establish any association between 
the veteran's service-connected disability and his military 
service.  As there is no other competent evidence suggesting 
any association with service, the Board finds that an 
examination is not warranted under the criteria set forth in 
McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

Concerning the claim for nonservice-connected death pension 
and accrued benefits, as will be explained fully, below, in 
the present case there is no legal basis upon which these 
benefits may be awarded and the appellant's claim must, 
regrettably, be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

In short, for the reasons and bases set forth above, the 
Board finds that VA has complied with the duties to notify 
and assist required by the VCAA.

II.  Service Connection for Cause of the Veteran's Death

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including organic heart disease, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2007).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2007).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2007).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability. 38 C.F.R. § 3.312 (c)(3) (2007).  Under 38 C.F.R. 
§ 3.312(c)(4), in cases where the primary cause of death is 
by its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2007).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  Id.

The veteran died in May 1961.  As noted in a rating decision 
dated in May 1961, service connection was in effect for 
fractures of the 8th dorsal vertebra with deformity.  

The appellant contends that the veteran's death should be 
service-connected because he self-medicated his service-
connected back disability with alcohol, which she believes 
ultimately caused or substantially contributed to his death 
from acute coronary insufficiency.  

The Board is sympathetic to the appellant, who is obviously 
very sincere in her believe that the veteran's service-
connected disability ultimately caused or contributed to his 
death.  However, having reviewed the complete record, finds 
that the preponderance of the evidence is against finding any 
relationship between the disease that caused the veteran's 
death and his military service, to include his service-
connected back disability.  

As noted, a death certificate dated in May 1961 lists the 
immediate cause of the veteran's death as acute coronary 
insufficiency.  However, there is no competent evidence of 
record suggesting that alcohol use was found to be a 
contributing cause of the veteran's acute coronary 
insufficiency.  There is also no medical evidence 
establishing any relationship between the veteran's service-
connected back disability and the use of alcohol, or any 
direct relationship between the back disability and the 
veteran's acute coronary insufficiency. 

It is clear that the appellant is very sincere in her belief 
that the veteran's acute coronary insufficiency developed as 
a result of his use of alcohol to self-medicate his service-
connected back disability.  As discussed in detail above, 
there are instances in which a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
between service or a service-connected disability, and the 
claimed disability or death.  However, Board is of the 
opinion that establishing the causal connection put forth in 
this case, which asserts a link between the veteran's death 
due to coronary insufficiency and his use of alcohol, which 
is itself secondary to his service-connected back disability, 
is beyond the competence of a lay person.  See Jandreau, 492 
F.3d at 1377 (explaining that a lay person is not competent 
to provide evidence as to complex medical questions).  

In this case, the evidence shows that the veteran died of 
acute coronary insufficiency in 1961, approximately thirteen 
years after the veteran separated from service.  There is no 
medical evidence as to the state of either the service-
connected back disability or his alcohol use during that 
period.  There is also no competent evidence suggesting that 
his death was believed to be in any way related to his 
military service or service-connected back disability, and 
the appellant has failed to submit any medical evidence to 
support her belief that the veteran's acute coronary 
insufficiency was caused by his use of alcohol, which she 
believes was a form of self-medication for his service-
connected back disability.  

In short, the Board finds that the greater weight of 
competent evidence is against linking the service-connected 
back disability to the cause of the veteran's death, or 
otherwise linking the demonstrated cause of death to the 
veteran's period of military service.

The Board stresses that it is very sympathetic to the 
appellant for the loss of her husband, who served his country 
during a time of war.  Unfortunately, for the reasons and 
bases set forth above, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim, and that claim must be denied.  The benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).


III.  Nonservice-Connected Death Pension Benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for 90 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability, and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. 
§ 3.3(b)(4).  

In this case, the veteran had the required wartime service, 
having served more than 90 days during World War II.  In 
addition, he was in receipt of VA compensation during his 
lifetime for service-connected disability.  As a result, the 
dispositive question in this matter centers on whether the 
appellant's income is excessive for purposes of qualifying 
for VA death pension benefits.  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. §§ 
3.23, 3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

The appellant's income is excessive for purposes of this 
inquiry only if her income exceeds the maximum annual pension 
rate (MAPR) specified in 38 C.F.R. § 3.23.  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  The MAPR is revised every 
December 1st and is applicable for the subsequent 12-month 
period.  

In connection with the appellant's application for VA death 
pension, the RO advised her by its May 2007 correspondence of 
its denial of her entitlement to nonservice-connected death 
pension benefits as her income exceeded the MAPR then in 
effect of $7,094.00, for a surviving spouse with no 
dependents.  See 38 C.F.R. § 3.23(a)(5).  Such denial was 
based on the RO's calculation of annual countable income 
consisting of benefits from the Social Security 
Administration (SSA) totaling $13,914 and $550 in annual 
retirement income, which was reduced by $1,346.28 for 
Medicare expenses and $1,854.00 for private medical insurance 
premiums.  

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272 and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid, and as noted, these expenses have been 
excluded.  38 C.F.R. § 3.272.  On that basis, the appellant's 
income as of the date of her application exceeded the 
applicable MAPR, and she thus is ineligible for VA death 
pension benefits.  

The Board notes that the appellant and her representative 
have not challenged any of the RO's calculations as to her 
SSA income, or her medical expenses.  They have also not 
pointed to any additional medical expenses, or other 
potential exclusions, not already considered by the RO.  
Instead, they merely appear to be disagreeing with the RO's 
determination that her SSA benefits should be considered as 
countable income.   

However, as noted above, as SSA benefits are not specifically 
excluded under 38 C.F.R. § 3.272, the must be included as 
countable income.  Because Congress prohibits the payment of 
VA death pension to those whose countable income exceeds 
statutory limits, and the appellant's income exceeds those 
limits, she is not legally entitled to VA death pension.  Her 
claim must therefore be denied due to the lack of entitlement 
under the law.  See Sabonis, supra.

IV.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

The appellant submitted a general claim for death benefits.  
In her notice of disagreement, the appellant referred to the 
benefits as "widow's benefits."  However, neither the 
appellant nor her representative have put forth any specific 
contentions regarding entitlement to accrued benefits.

In this case, claims file reveals no evidence that there were 
any periodic monetary benefits that were due at the time of 
the veteran's death and that currently remain unpaid.  As 
neither the appellant nor her representative have assert any 
factual dispute as to the RO's determination on this issue, 
the claim for accrued benefits will be denied because of the 
absence of legal merit.  See Sabonis, supra.



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to VA nonservice-connected death pension is 
denied.  

The appeal for accrued benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


